United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1833
Issued: October 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 15, 2016 appellant filed a timely appeal from an April 8, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish lumbar or upper
extremity conditions causally related to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On August 21, 2011 appellant, then a 42-year-old markup clerk, filed an occupational
disease claim (Form CA-2) alleging that he developed various medical conditions as a result of his
daily, repetitive employment duties.3 He noted that he first became aware of his claimed
conditions and realized their relationship to his federal employment on November 30, 2009.
Appellant stopped work on March 2, 2011. He separated from federal employment effective
March 4, 2011.
In a letter dated February 8, 2012, a health and resource manager for the employing
establishment controverted appellant’s claim. He contended that appellant did not provide a
detailed statement explaining the nature or relationship between the medical conditions and his
employment and did not submit any medical documentation to establish that he sustained a
diagnosed condition causally related to factors of his employment. The health and resource
manager also noted that appellant had been separated from the employing establishment since
March 4, 2011 and had only worked a total of five days over the past five years.
By development letter dated March 14, 2012, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It requested that he respond to an attached
questionnaire in order to substantiate the factual elements of his claim and provide a detailed
medical report, which explained how he sustained the diagnosed medical conditions as a result of
his federal employment. Appellant was afforded 30 days to submit the additional information.
Appellant responded to OWCP’s development letter in a statement dated March 21, 2012.
He explained that he no longer participated in any recreational activities due to his injuries.
Appellant related that he watched television in a recliner and socialized on the phone through
hands-free or speaker methods because holding his phone irritated his wrist and fingers.
By decision dated May 2, 2012, OWCP denied appellant’s claim. It accepted his federal
employment duties as a markup clerk, but found that the medical evidence of record was
insufficient to establish that he sustained a diagnosed condition as a result of his accepted
employment duties.
By letter dated May 31, 2012, received by OWCP on June 6, 2012, appellant requested a
review of the written record by an OWCP hearing representative.
Appellant submitted medical reports dated November 30, 2009 and May 21, 2012 from
Dr. John W. Ellis, Board-certified in environmental and family medicine. Dr. Ellis recounted that
appellant began employment as a markup clerk in October 1999 and noted that the employment
2

Order Remanding Case, Docket No. 13-1111 (issued July 15, 2013).

3

The present claim was assigned OWCP File No. xxxxxx723. Appellant also has a claim under OWCP File No.
xxxxxx293, in which OWCP accepted that on June 19, 2004 appellant sustained a lumbar sprain as a result of cleaning
up and shutting down of operational duties.

2

duties required repetitive work activities, including reaching out, bending, twisting, rotating,
squatting, and walking. He noted appellant’s history regarding his accepted back injury and
provided a description of his medical records. Appellant had related that he began to seek medical
treatment for his back symptoms in 2001 after he noticed pain in his back, particularly at the end
of each day and the end of each week. He had also related a June 19, 2004 work event when he
closed the postcon by himself and experienced significant back pain the next morning, which
continued for several weeks. Dr. Ellis noted appellant’s current complaints of low back pain at
the iliolumbar and sacroiliac levels and shooting pain down the left leg into the lateral aspect of
the foot. He diagnosed muscle tendon unit strain of the back, deranged discs in the back at L4 and
S1, traumatic arthritis in the back, bilateral L5 spinal nerve root impairment, bilateral S1 spinal
nerve root impairment due to his previously accepted employment injury. Dr. Ellis explained that
appellant’s work, which required lifting, bending, and twisting, caused multiple strains of the
muscles and tendons in his back and iliolumbar and sacroiliac ligaments. These were subclinical
microstrains that caused acute injuries and straining of his iliolumbar and sacroiliac ligaments and
injuries to the discs in his back. Once the discs and the annular rings and fibers around the discs
were injured, they continued to tear and fibers would spread, causing herniation of the discs with
subsequent impingement of the L5 and S1 spinal nerve root, subsequently now down both legs.
Dr. Ellis reported that “but for” the work at the employing establishment on June 19, 2004 and
subsequent work at the employing establishment, appellant would not have had the deranged discs
and the L5 and S1 spinal nerve root impingement down both legs. He further noted that appellant’s
sedentary work also caused aggravation of appellant’s back symptoms. Dr. Ellis explained that
sitting at a 90 degree angle put greater pressure on the discs anteriorly, which put more pressure
on the posterior parts of the already injured discs that occurred on June 19, 2004, causing more
impairment of the spinal nerves down his legs.
Regarding appellant’s upper extremity conditions, Dr. Ellis reported his physical
examination findings. He also explained that repetitive work of gripping, twisting, and moving
his hands and elbows frequently caused multiple microstrains and tears of the tendons in his elbows
and wrists. These tendons then became hypertrophied and began to impinge upon the ulnar nerve,
which is cubital tunnel syndrome, the median nerve at the wrists, which is carpal tunnel syndrome,
and the ulnar nerve at the wrists, which is Guyon’s canal syndrome.
Dr. Ellis opined that appellant’s injuries, impairments, and disabilities were caused by
factors of his employment. He concluded that appellant had been temporarily totally disabled as
a result of the injury from July 9, 2004 until January 29, 2006 and was disabled again beginning
February 5, 2007.4
By decision dated September 24, 2012, an OWCP hearing representative affirmed
OWCP’s May 2, 2012 denial decision. She found that Dr. Ellis’ opinion, as stated in his May 21,
2012 report, was speculative because Dr. Ellis’ diagnoses and opinion on causal relationship was
provided years after appellant had stopped work in 2007. The hearing representative determined

4

Appellant also submitted various documents relating to his claim under OWCP File No. xxxxxx293, which
included various diagnostic examination reports dated July 16 and December 7, 2004 and a statement dated
August 23, 2011.

3

that Dr. Ellis’ medical reports were of insufficient probative value to establish that appellant
sustained a medical condition in connection with his federal employment.
Appellant subsequently appealed to the Board. By order dated July 15, 2013, the Board
remanded the case for OWCP to administratively combine File Nos. xxxxxx723 and xxxxxx293
followed by an appropriate decision based on the entire case record.5
OWCP subsequently combined File Nos. xxxxxx293 and xxxxxx723, with the latter
serving as the master file.
By de novo decision dated November 21, 2013, OWCP again denied appellant’s claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed medical
conditions were causally related to his federal employment.
On November 5, 2014 appellant requested reconsideration. In a statement dated
October 27, 2014, he indicated that he was attaching new medical evidence from Dr. Ellis.
Appellant asserted that his previous recurrence of disability claim under OWCP File No.
xxxxxx293 should not be considered a factor in the determination of his current case. He explained
that, after that decision, he immediately sought out a new treating physician with the credentials
and expertise to clearly explain the cause of his injuries. Appellant noted that after consulting with
his treating physician he filed this present occupational disease claim. He contended that OWCP’s
hearing representative did not base her decision on any deficiency within the medical reports, but
on the dates of the medical documentation to bolster her opinion that the medical reports were
speculative.
Appellant submitted an August 27, 2014 report from Dr. Ellis, which reviewed appellant’s
medical records and provided a history of injury. Dr. Ellis related that in 2003 appellant began to
experience numbness, tingling, and decreased strength in his hands. He noted that although
appellant’s symptoms improved when he was off work from July 9, 2004 to January 29, 2006 and
beginning February 14, 2007, his symptoms had not gone away. Dr. Ellis related that appellant
continued to experience a lot of tightness between his shoulders, especially his low back iliolumbar
and sacroiliac ligaments, pain in his buttocks that radiated to the back of his thighs, weakness in
both legs, and pain, numbness, and tingling in his wrists, hands, and elbows.
Dr. Ellis reported examination findings similar to his previous examinations. He diagnosed
muscle tendon unit strain of the back, deranged discs in the back at L4 and S1, bilateral L5 spinal
nerve root impairment, and bilateral S1 spinal nerve root impairment due to OWCP File No.
xxxxxx293. Dr. Ellis also diagnosed bilateral tendinitis of the wrists, bilateral carpal tunnel
syndrome with median nerve impingement, bilateral Guyon’s canal syndrome with ulnar nerve
impingement, bilateral medial epicondylitis, bilateral cubital tunnel syndrome, and resolved
bilateral radial tunnel syndrome. He reiterated that appellant’s injuries, impairments, and
disabilities arose out of and in the course of his employment and that employment factors and work
duties contributed to appellant’s said injuries, disabilities, and impairments as set forth in this
report. Dr. Ellis repeated his detailed explanation from his previous May 21, 2012 report. He

5

Supra note 2.

4

indicated that appellant had been temporarily totally disabled as a result of the injury from July 9,
2004 until January 29, 2006 and was disabled again beginning February 5, 2007.
By decision dated January 12, 2015, OWCP denied modification of its November 21, 2013
decision. It noted that there was no objective evidence which confirmed the numerous medical
conditions that Dr. Ellis had diagnosed. OWCP explained that, without such objective evidence,
Dr. Ellis’ medical reports were speculative and insufficient to establish appellant’s claim.
On January 11, 2016 appellant requested reconsideration. He provided a January 4, 2016
statement and that diagnostic studies had now been completed which confirmed the upper
extremity diagnoses made by Dr. Ellis.
Appellant submitted various examination records dated July 1 to December 2, 2015 from
Dr. Ignatius D. Roger, a Board-certified plastic and hand surgeon. Dr. Roger indicated that
appellant was a retired postal worker with paresthesias of both hands onset in 2004. He noted that,
although appellant stopped work in 2007, his hand and wrist symptoms persisted. Dr. Roger
related that a March 14, 2015 electromyography (EMG) study showed right carpal tunnel
syndrome. He conducted an examination and observed positive Tinel’s and Phalen’s tests in the
bilateral wrists. Dr. Roger noted minimal crepitus at the right thumb flexor and tenderness over
the right thumb. He reported that sensation was diminished in the median distribution of the right
hand. In a December 2, 2015 record, Dr. Roger related that an October 1, 2015 EMG study
showed left medial and ulnar axonal motor neuropathy and provided a copy of the EMG study.
He diagnosed carpal tunnel syndrome and trigger finger.
In a January 4, 2016 report, Dr. Ellis noted his reexamination of appellant and reiterated
appellant’s history. He indicated that, although appellant’s symptoms had improved when he was
off work, the tingling in his hands had not gone away. Dr. Ellis indicated that appellant continued
to complain of pain in his back, between his shoulders, low back, and buttocks and weakness of
both feet. He related that since his last examination on August 27, 2014 appellant began to
experience pain in the metacarpophalangeal joint. Dr. Ellis provided physical and sensory
examination findings of appellant’s back and bilateral elbows, wrists, hips, and knees similar to
his previous reports. He diagnosed muscle tendon unit strain of the back, deranged discs in the
back at L4 and S1, bilateral L5 spinal nerve root impairment, and bilateral S1 spinal nerve root
impairment due to OWCP File No. xxxxxx293.
Regarding causal relationship, Dr. Ellis again repeated that appellant’s work as markup
clerk required lifting, bending, and twisting, caused multiple subclinical microstrains of the
muscles and tendons in his back and iliolumbar and sacroiliac ligaments. The work appellant
performed on June 19, 2004 caused acute straining of his low back muscles and ligaments. The
straining of his low back, muscles, and ligaments have caused intermittent muscle spasms and
tightness in his back. The tightness in his back caused increased pressure on the discs in the lower
back.
Dr. Ellis further opined that “but for” the subsequent work at the employing establishment,
appellant would not have had the deranged discs and the bilateral L5 and S1 spinal nerve root
impingement down both legs. He reiterated that appellant’s modified-duty sedentary work also
caused aggravation of appellant’s back by putting more pressure on his already injured discs.

5

Dr. Ellis indicated that, although a March 14, 2015 EMG study was negative for radiculopathic or
myopathic process in the lower extremities, it did not mean that appellant did not have myelopathy
and radiculopathy down his lower legs. He explained that it meant that appellant’s radiculopathy
was not severe enough to appear on the EMG/nerve conduction velocity (NCV) study. Dr. Ellis
pointed out that appellant’s physical findings were certainly and definitely positive for bilateral L5
and S1 spinal nerve impairment. He included a copy of the March 14, 2015 EMG/NCV study.
Dr. Ellis concluded that appellant’s repetitive work at the employing establishment would have
caused the muscles, tendons, and joints in his upper extremities to be overused.
By decision dated April 8, 2016, OWCP modified its prior decision to find that appellant
had established various diagnosed upper extremity conditions based on Dr. Ellis’ January 4, 2016
medical report. However, the claim remained denied because the medical evidence of record was
insufficient to establish that appellant’s medical conditions were causally related to factors of his
federal employment. It noted that there was a huge gap in time from when appellant stopped work
and his current diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence7 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.8
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

6

Supra note 1.

7

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

8

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB
1143, 1145 (1989).
9

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

10

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.11
ANALYSIS
The Board finds that the appellant has not met his burden of proof to establish lumbar or
upper extremity conditions causally related to factors of his federal employment.
Appellant filed his claim on August 23, 2011, noting that he first became aware of his
claimed conditions and of their relation to his federal employment approximately two years prior
on November 30, 2009. He stopped work on March 2, 2011 and separated from federal
employment several days later on March 4, 2011.
Appellant initially explained that, due to his injuries, he no longer participated in any
recreational activities and related that he watched television in a recliner and socialized on the
phone through hands-free or speaker methods because holding his phone irritated his wrist and
fingers.
In his initial treatment note of November 30, 2011, Dr. Ellis recounted appellant’s general
work history since his employment as a markup clerk in 1998. He provided a history of injury and
related that appellant’s employment duties included reaching out, bending, twisting, rotating,
squatting, and walking. Dr. Ellis referenced a specific instance seven years prior when appellant
was closing a postcon on June 19, 2004. He recounted that appellant finished his shift without
report of pain. The next morning appellant awoke with back pain radiating down his buttocks and
legs. The pain subsided and he continued to work until 2009 when he felt similar symptoms down
his right leg. Dr. Ellis indicated that the work as a markup clerk, caused multiple subclinical
microstrains in the muscles and tendons. He repeated his findings in a substantially similar report
of May 21, 2012 diagnosing low back and bilateral upper extremity maladies. In an April 27, 2014
report, Dr. Ellis again recounted the June 19, 2004 incident and attributed it as the cause of
appellant’s back complaints. He also further opined that the sedentary nature of the job aggravated
his back. As well, Dr. Ellis indicated that the repetitive nature of the job caused appellant’s upper
extremity issues of which appellant was unaware when Dr. Ellis initially examined him in 2009.
In his January 4, 2016 report, he again repeated the findings of his earlier reports.
The Board finds that Dr. Ellis did not explain how appellant’s work duties years prior
would have caused or aggravated the diagnosed conditions, or why such conditions would have
worsened after he stopped work.12 Dr. Ellis made no reference to the time periods between when
the appellant separated from his employment in March 2011 and his findings in May 2012, August,
2014 and later in January 2016. Moreover, he failed to address the fact that appellant only worked
a total of five days over a five-year period and how such little exposure to the employment factors
could have caused or aggravated his claimed conditions.

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

7

Dr. Ellis further failed to reference with a degree and level of specificity appellant’s
employment activities, specific duties, and length of duration over the extended time period. He
described various activities that appellant allegedly performed over prolonged periods of time and
associated those general duties with work-related diagnoses. Such general findings superimposed
on a generic history are insufficient to meet appellant’s burden of proof. An award of
compensation may not be based on surmise, conjecture or speculation. Neither the fact that
appellant’s condition became apparent during a period of employment, nor the belief that his
condition was caused, precipitated or aggravated by her employment, is sufficient to establish
causal relationship. Causal relationship must be established by rationalized medical opinion
evidence.13
Dr. Ellis opined that appellant’s injuries arose out of and in the course of employment. He
concluded that, “but for” the accepted June 19, 2004 employment injury and appellant’s
subsequent work, appellant would not have suffered these injuries. However, the fact that a
condition manifests itself during a period of employment is not sufficient to establish causal
relationship.14 Temporal relationship alone will not suffice.15
Dr. Ellis based his conclusions on an incomplete and unsubstantiated factual history on
how the incident on June 19, 2004 and subsequent work duties caused or aggravated appellant’s
lower back and upper extremity conditions. For these reasons, the Board finds that Dr. Ellis’
reports are insufficient to establish that appellant sustained an employment-related injury.
Dr. Roger related that a March 14, 2015 EMG study showed right carpal tunnel syndrome.
He diagnosed carpal tunnel syndrome and trigger finger. Dr. Roger did not offer a rationalized
opinion as to the causal nature of the claimed conditions. The Board has held that where causal
relationship is not addressed, the reports are of no probative value.16 Therefore, Dr. Roger’s
reports are also insufficient to establish the claim.
Thus, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

20 C.F.R. § 10.115(e).

15

See D.I., 59 ECAB 158, 162 (2007).

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

8

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish lumbar or upper
extremity conditions causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.17
Issued: October 29, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17
Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

9

